Citation Nr: 1215382	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  08-17 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1969 to June 1971.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas in November 2007.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are the following: renal dysfunction associated with type II diabetes mellitus, rated as 60 percent disabling; posttraumatic stress disorder (PTSD), rated as 50 percent disabling; type II diabetes mellitus, rated as 20 percent disabling; right anterior tibia neuropathy and diabetic neuropathy, rated as 20 percent disabling; right knee gunshot wound, rated as 10 percent disabling; left hip gunshot wound, rated as 10 percent disabling; diabetic neuropathy of the left lower extremity, rated as 10 percent disabling; degenerative joint disease of the left knee associated with right knee gunshot wound, rated as 10 percent disabling; bilateral tinnitus, rated as 10 percent disabling; and erectile dysfunction, rated as zero percent disabling (noncompensable).  A combined disability rating of 90 percent is in effect.

2.  The competent and probative evidence of record supports a finding that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disabilities are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to TDIU.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed, and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

A VCAA notice letter was sent to the Veteran regarding his TDIU claim in November 2007.  This letter appears to be adequate.  The Board need not discuss in detail the sufficiency of the VCAA notice letter in light of the fact that the Board is granting the claim.  Therefore, because the Board is granting the Veteran's claim, any deficiencies of VCAA notice or assistance are rendered moot.  
 
The Board further notes that the Veteran received proper notice as to degree of disability and effective date in the November 2007 VCAA letter, as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

As discussed below, the Board is granting the Veteran's TDIU claim.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The RO will be responsible for addressing any notice defect with respect to the assignment of an initial disability rating and/or effective date when effectuating the award, and the Board is confident that the Veteran will be afforded appropriate notice under Dingess.

Accordingly, the Board will proceed to a decision as to the issue of entitlement to TDIU.

Entitlement to TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2011).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2011).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v.  Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a) (2011).  The Court noted the following standard announced by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  See Moore, 1 Vet. App. at 359.

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating  agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2011).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2011).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment cause by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

As was discussed in the law and regulations section above, TDIU may be awarded on a schedular or extraschedular basis.  In this case only the schedular basis need be considered.

The Veteran's service-connected disabilities are:  renal dysfunction associated with type II diabetes mellitus, rated as 60 percent disabling; PTSD, rated as 50 percent disabling; type II diabetes mellitus, rated as 20 percent disabling; right anterior tibia neuropathy and diabetic neuropathy, rated as 20 percent disabling; right knee gunshot wound, rated as 10 percent disabling; left hip gunshot wound, rated as 10 percent disabling; diabetic neuropathy of the left lower extremity, rated as 10 percent disabling; degenerative joint disease of the left knee associated with right knee gunshot wound, rated as 10 percent disabling; bilateral tinnitus, rated as 10 percent disabling; and erectile dysfunction, rated as zero percent disabling (noncompensable).  

The Veteran's combined disability rating is 90 percent, with at least one of his disabilities being at least 40 percent disabling.  Therefore, the service-connected disabilities meet the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).  The question thus becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2011).  

The Veteran is 65 years old.  He retired from employment as an engineer in October 2006.  See, e.g., the Veteran's claim for VA benefits dated May 2007.  He has evidently not been employed since.   As has been discussed above, the Veteran has been service connected for multiple disabilities, with a combined 90 percent disability rating assigned.  In and of itself, this is indicative of significant disability.

For reasons stated immediately below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities, notably his PTSD, render him unable to secure and follow a substantially gainful occupation.

The Veteran was afforded a VA psychological examination in August 2007.  He complained of nightmares, intrusive memories, disorientation, panic attacks, depression, anxiety, and irritability.  He also stated that he isolates himself and cannot tolerate being around people.  He further reported that he has no hobbies or leisure pursuits.  He indicated that he retired from working as a railroad engineer in October 2006 due to being constantly nervous at work and had difficulty interacting with others.  

Upon examination, the VA examiner reported that the Veteran was alert, oriented, cooperative, maintained good eye contact, and had normal and clear speech although it was pressured and circumstantial.  The examiner further indicated that the Veteran's thought process was goal-directed and thought content and behavior was normal.  However, the examiner reported that the Veteran's memory was impaired and that he has confusion and disorientation when he goes to places where he has been before.  The Veteran also gritted and clenched his teeth, is tired and irritable during the day due to sleep impairment, has occasional panic attacks, has depressed and anxious mood, and has "OK" impulse control.  Moreover, the examiner noted that the Veteran avoids thoughts that remind him of loss of friends and avoids being in crowds.  He also has a markedly diminished interest or participation in significant activities and feelings of detachment or estrangement from others.  The examiner reported that the Veteran's PTSD has a "serious" impact on social functioning and that it "moderately" affects his ability to maintain gainful employment.  Pertinently, with respect to how his symptoms of PTSD would impact his ability to find new employment, the examiner reported that the Veteran "will likely have difficulty in today's society and business organizations (i.e. increased interactions and closer supervision in a new environment would result in increased anxiety, panic attacks, and irritability with others) unless he is able to find a position in which he works in isolation with minimal supervision."  

The report of the August 2007 VA examiner appears to have been based upon a review of the Veteran's medical complaints, examination of the Veteran, and thoughtful analysis of the Veteran's entire history and current medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

The Board observes that the Veteran was afforded a general VA examination in July 2007.  The Veteran's service-connected neuropathy, bilateral knee, left hand, and erectile dysfunction disabilities were evaluated at that time.  Additionally, the VA examiner noted the Veteran's report of interpersonal relationship difficulties, depression, panic attacks, substance abuse, and anxiety.  She also reported normal affect, mood, judgment, behavior, and comprehension of commands as well as no indication of obsessive behavior or hallucinations or delusions.  After examination of the Veteran and consideration of his complaints associated with his PTSD, neuropathy, knees, left hand, and erectile dysfunction as well as consideration of his employment as a railroad engineer, the VA examiner concluded that the Veteran is "a highly functional individual with a high performance status and could continue to work without significant limitations."  

The Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Board notes that both the United States Court of Appeals for the Federal Circuit and the Court have specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  Rather, in evaluating the probative value of competent medical opinion evidence, the Court has stated in pertinent part:  "The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator..."  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

With respect to whether the Veteran's PTSD precludes substantial and gainful employment, the Board finds that the opinion of the August 2007 VA examiner is of greater probative value than the July 2007 VA examiner.  Although not disparaging the qualifications of the July 2007 VA examiner, a physician assistant, see Goss v. Brown, 9 Vet. App. 109 (1996), her qualifications are less impressive than those of the August 2007 VA examiner, a VA psychologist, and the Board further notes that the July 2007 VA examiner specifically ordered a psychiatric evaluation for the Veteran which was completed by the August 2007 VA examiner. See Black v. Brown, 10 Vet. App. 297, 284 (1997) [in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data].  Further, the July 2007 VA examiner failed to provide a rationale as to her finding that the Veteran's PTSD symptomatology did not cause significant limitations with regard to employment.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  On the contrary, as discussed above, the August 2007 VA examiner, in finding that the Veteran would only be able to work in isolation with minimal supervision, based their finding upon thorough examination of the Veteran and specifically noted his irritability, depression, and anxiety affects his employment.  Accordingly, the Board finds that the July 2007 VA examination report is of less probative value than the August 2007 VA examination report with respect to the effect of the Veteran's PTSD symptomatology on his employability.  

As indicated above, the medical evidence, to include the August 2007 VA examination report, clearly demonstrates that the Veteran's service-connected PTSD is productive of significant symptomatology which can be said to preclude employability.  Furthermore, the Board observes that there is no indication that the Veteran has worked since he retired from working as a railroad engineer in 2006, and finds that his statements indicating that his service-connected disabilities preclude employability are credible.

In conclusion, for the reasons and bases expressed above, the Board finds that the Veteran's claim of entitlement to TDIU is warranted on a schedular basis.  The benefit sought on appeal is accordingly granted. 









ORDER

Entitlement to TDIU is granted, subject to the laws and regulations governing monetary awards.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


